DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.  Claims 4 and 9 were cancelled.  Claims 1 and 10 were amended.

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 1-8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda et al. as detailed in the Office action dated June October 6, 2021.

Claim Rejections - 35 USC § 103
In view of Applicant’s cancellation of claim 9, the Examiner withdraws the previously set forth rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Toyoda et al. in view of Yoshida et al. as detailed in the Office action dated October 6, 2021.

Claim(s) 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (hereinafter “Toyoda”) (U.S. Pub. No. 2015/0270523A1, already of record) in view of Yu et al. (U.S. Pub. No. 2014/0120402A1).
Regarding claims 1-5 and 7, Toyoda teaches a porous membrane separator including a porous membrane (functional layer) on at least one surface of a separator substrate, wherein the porous membrane contains non-conductive particles, a water-soluble maleimide-maleic acid copolymer and a binder (see paragraphs 35 and 94).
The binder may comprise a copolymer of (meth)acrylic acid ester monomer and (meth)acrylonitrile monomer (see paragraph 95).  The copolymer may further include optional copolymer components including structural units having a structure formed by the copolymerization of vinyl monomers having an acidic group(s) (see paragraph 100).  Examples of vinyl monomers having an acidic group(s) include monomers having a lower polyoxyalkylene group (see paragraph 101).  Examples of monomers having a lower polyoxyalkylene group may include poly(alkylene oxides) such as poly(ethylene oxide) (see paragraph 106).
The polymerization ratio of the (meth)acrylonitrile monomers with respect to the (meth)acrylic acid ester monomer units may be 5/95 or more and 30/70 or less (see 
Given, for example, a copolymer of methacrylonitrile and methyl acrylate at a polymerization ratio of 30/70, 1 mole of the copolymer has a mass of approximately 80.4 g.  Given 97% by weight of this methacrylonitrile/methyl acrylate copolymer, the addition of 3% by weight of ethylene oxide is equivalent to approximately 2.49 g of ethylene oxide, or 0.056 moles of ethylene oxide.  Thus, the mole fraction of methacrylonitrile (5% or more and 30% or less) is hardly changed by the addition the structural units formed by the copolymerization of vinyl monomers having an acidic group(s).
Toyoda teaches that as the non-conductive particles, particulate polymer organic particles may be used (see paragraphs 37 and 39).  Toyoda is silent, however, as to the particulate polymer having a core-shell structure.
Yu teaches a separator comprising a porous substrate and a porous coating layer formed on at least one surface of the porous substrate, wherein the porous coating layer includes microcapsules containing an additive for improving the performance of an electrochemical device (see paragraph 46).  The microcapsule may be formed as a core/shell-type polymer obtained by forming spherical polymer particles and then coating the spherical polymer particles with the same or different polymer (see paragraph 58).  As an additive, for example, an additive for improving thermal stability may be used (see paragraph 52).  The microcapsules preferably have an average diameter of 500 nm to 5 μm (see paragraph 66).  It would have been obvious to one of 
Regarding claim 6, Toyoda teaches that the porous membrane separator may be utilized in the production of a secondary battery (see paragraphs 304-407).
Regarding claim 8, Toyoda teaches that two or more binders may be used in combination, where other binders include, for example, styrene-butadiene rubber (aliphatic conjugated diene-aromatic vinyl copolymer) (see paragraphs 95 and 119).
Regarding claim 10, Toyoda teaches that as the non-conductive particles, inorganic particles may be used (see paragraph 37).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8 and 10 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727